Pee Curiam.
The petition for peremptory writ of prohibition and the demurrer thereto filed in this cause ’ having been considered by the Court, and the foregoing opinion prepared under chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered and *779ordered by tbe Court that the demurrer to the petition and suggestion is overruled and it is hereby ordered that the peremptory writ of prohibition do issue.
Buford, C.J., and Whitfield, Ellis, Terrell, Brown and Davis, J.J., concur.